McCown, J.
The defendant and appellee has filed a motion in this court for an order requiring the plaintiff and appellant to surrender possession of a dwelling in accordance with the final decree of the district court in a divorce action. Although the case is now pending on appeal in this court, no supersedeas was filed. The appeal, therefore, does not operate as a stay of proceedings. The district court has jurisdiction and may enforce the award as in the case of any other nonsuperseded judgment. See Hall v. Hall, 176 Neb. 555, 126 N. W. 2d 839. The motion is therefore denied.
Motion denied.